KAREN SITERO, BARBARA HILTY, et al., and MARIE GARGANO, et al., Appellant,
v.
PATRICK A. BARATTA, LLC, a Florida Limited Liability Company, and TREVISO BY THE SEA JOINT VENTURE, LLC, a Florida limited liability company, et al., Appellees.
No. 4D08-2319.
District Court of Appeal of Florida, Fourth District.
May 13, 2009.
Carey M. Fischer of Carey M. Fischer, P.A., Fort Lauderdale, for appellants.
John J. Shahady of Adorno & Yoss, LLP, Fort Lauderdale, for appellees.
PER CURIAM.
Affirmed.
FARMER, HAZOURI and GERBER, JJ., concur.
Not final until disposition of timely filed motion for rehearing.